State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518433
________________________________

In the Matter of WILLIAM VELEZ,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   McCarthy, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     William Velez, Cape Vincent, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      During a search of a single-occupant cube assigned to
petitioner, a correction officer found an eyeglass arm with an
attached nail secreted within a radiator. Petitioner was then
charged in a misbehavior report with possessing a weapon and
possessing an altered item. Following a tier III disciplinary
hearing, he was found guilty as charged. The determination was
affirmed upon administrative appeal, prompting this CPLR article
78 proceeding.
                              -2-                  518433

      We confirm. Although petitioner did not have exclusive
control over his cube, a "strong inference of possession
[nevertheless] arises with respect to items found" there (Matter
of Fong v Goord, 36 AD3d 1099, 1100 [2007]; see Matter of Morales
v Fischer, 119 AD3d 1298, 1299 [2014]). The fact that petitioner
had only lived in the cube for a few months did not serve to
rebut that presumption, particularly in light of proof that he
had several pairs of eyeglasses and that the condition of the
improvised weapon suggested that it had not been in the radiator
for very long. Petitioner's contention that the weapon was not
his created a credibility issue for the Hearing Officer to
resolve and, inasmuch as substantial evidence supports the
determination of guilt, we will not disturb it (see Matter of Cox
v Fischer, 114 AD3d 973, 974 [2014]; Matter of Fong v Goord, 36
AD3d at 1100).

      McCarthy, J.P., Rose, Egan Jr., Devine and Clark, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court